      CASE 0:19-cv-01604-JNE-HB Document 12 Filed 09/03/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA


ROUNDMUP, LLC D/B/A LASSO,                     Case No. 19-cv-1604 (JNE/HB)

                 Plaintiff,

v.                                         DEFENDANT FACEBOOK, INC.’S MEET
                                           AND CONFER STATEMENT
FACEBOOK, INC.,

               Defendant.



      The undersigned counsel for Defendant Facebook, Inc. (“Facebook”) hereby

certifies that counsel met and conferred with Plaintiff RoundmUp, LLC d/b/a Lasso’s

counsel on September 3, 2019, regarding Facebook’s Motion to Dismiss for Lack of

Personal Jurisdiction. The parties did not reach agreement on the resolution of any

part of the Motion.
     CASE 0:19-cv-01604-JNE-HB Document 12 Filed 09/03/19 Page 2 of 2



Date: September 3, 2019     s/ Robert J. Gilbertson
                            Robert J. Gilbertson (Reg. No. 22361X)
                            GREENE ESPEL PLLP
                            222 S. Ninth Street, Suite 2200
                            Minneapolis, MN 55402
                            Telephone: (612) 373-0830
                            Email:       BGilbertson@GreeneEspel.com

                            and

                            Dennis L. Wilson (pro hac vice forthcoming)
                            Caroline Y. Barbee (pro hac vice forthcoming)
                            KILPATRICK TOWNSEND & STOCKTON LLP
                            9720 Wilshire Blvd.
                            Beverly Hills, CA 90212-2018
                            Telephone: (310) 248-3830
                            Email:       dwilson@kilpatricktownsend.com
                                         cbarbee@kilpatricktownsend.com

                            Attorneys for Defendant Facebook, Inc.




                                     2
